       Case 1:19-cv-03800-JPO-GWG Document 132
                                           133 Filed 06/15/21 Page 1 of 1




                                                       June 15, 2021

  The Honorable Gabriel W. Gorenstein         0(025$1'80(1'256(0(17
  500 Pearl Street
  New York, NY 10007

                 Re: La Belle v. Barclays Capital Inc., 19-CV-3800 (JPO) (GWG)

  Your Honor:

          We write seeking permission pursuant to Local Rule 33.3 to serve Defendant with the
  interrogatory described below. We informally requested this information from Defendant on May
  28, 2021 via e-mail. Having heard no response, on June 11, 2021, we followed up and asked again
  via e-mail whether Defendant intended to provide the information, and also requested a meet a
  confer for that afternoon or Monday June 14 to discuss the issue. Defendant did not reply, did not
  provide the information, and did not make itself available for the meet and confer requested. Thus,
  we are unfortunately compelled to seek a conference with the Court to resolve this dispute.

         The dispute revolves around the fact that Plaintiff had his phone lines recorded during his
  employment. Upon information and belief, this was because Plaintiff sold securities and was
  responsible for trading various derivative and swap instruments on behalf of the firm. Thus, his
  lines were recorded to stay in compliance with the securities laws. However, based on information
  provided to us from Defendant, Defendant stopped recording Plaintiff’s lines on May 5, 2018,
  even though Plaintiff remained employed for about three more months, until August 1, 2018.

          Plaintiff has a simple question for Defendant: Why did Defendant stop recording
  Plaintiff’s lines on May 5, 2018. Plaintiff seeks permission to serve Defendant with an
  interrogatory seeking this information, or alternatively an order requiring Defendant to provide
  this information.


                                                       Respectfully submitted,
$SSOLFDWLRQGHQLHGIRUIDLOXUHWRFRPSO\ZLWK
SDUDJUDSK$RIWKH&RXUW¶V,QGLYLGXDO
3UDFWLFHV7U\FDOOLQJRSSRVLQJFRXQVHO              Steven Barentzen
6R2UGHUHG




 -XQH
